Case 0:20-cv-60416-AMC Document 110-37 Entered on FLSD Docket 08/13/2021 Page 1 of 7




                      EXHIBIT 131
Case 0:20-cv-60416-AMC Document 110-37 Entered on FLSD Docket 08/13/2021 Page 2 of 7



                                                                        Page 1

    1                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
    2                      CIVIL ACTION NO. 0:20-cv-60416
    3
    4      TOCMAIL, INC., a Florida corporation,
    5                    Plaintiff,
    6      -vs-
    7
           MICROSOFT CORPORATION, a Washington
    8      corporation,
    9
                         Defendant.
   10      _______________________________________/
   11
   12
   13
                                    Zoom Remote Proceedings
   14                               Monday, March 22, 2021
                                    11:04 a.m. - 5:53 p.m.
   15
   16              VIDEOTAPED VIDEO TELECONFERENCE DEPOSITION OF
                                KEITH URGONE, Ph.D.
   17
   18
   19
   20
   21
   22
   23
                           Taken before Robyn Maxwell, RPR, FPR,
   24      RSA, and Notary Public in and for the State of Florida at
           Large, pursuant to Notice of Taking Deposition filed in
   25      the above-mentioned cause.

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-37 Entered on FLSD Docket 08/13/2021 Page 3 of 7



                                                                        Page 2

    1      APPEARANCES (VIA VIDEOCONFERENCE):
    2
    3             ON BEHALF OF THE PLAINTIFF:
                      JOSHUA DAVID MARTIN, ESQUIRE
    4                 josh.martin@johnsonmartinlaw.com
                      JOHNSON & MARTIN, P.A.
    5                 500 W. Cypress Creek Road
                      Suite 430
    6                 Fort Lauderdale, FL 33309
                      954.790.6699
    7
    8
                  ON BEHALF OF THE DEFENDANT:
    9                 MARY-OLGA LOVETT, ESQUIRE
                      lovettm@gtlaw.com
   10                 JEREMY SIMMONS, ESQUIRE
                      simmonsje@gtlaw.com
   11                 GREENBERG TRAURIG LLC
                      1000 Louisiana Street
   12                 Suite 1700
                      Houston, TX 77002
   13                 713.374.3541
   14
                       EVELYN ANNE COBOS, ESQUIRE
   15                  cobose@gtlaw.com
                       GREENBERG TRAURIG
   16                  333 Avenue of the Americas
                       Suite 4400
   17                  Miami, FL 33131
                       305.579.0506
   18
   19
   20
                  VIDEOGRAPHER:    ALAN PALLER
   21
                  ALSO PRESENT:
   22                 RACHEL HYMEN, CAMERON ROTH, AARON WOLKE, MARCY
                  GORE
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-37 Entered on FLSD Docket 08/13/2021 Page 4 of 7



                                                                        Page 3

    1                           INDEX OF PROCEEDINGS
    2       WITNESS                                                    PAGE
    3       KEITH UGONE, Ph.D.
            DIRECT EXAMINATION BY MR. MARTIN                            6
    4       CROSS-EXAMINATION BY MS. LOVETT                            213
            REDIRECT EXAMINATION BY MR. MARTIN                         221
    5
            CERTIFICATE OF OATH OF WITNESS                             228
    6       REPORTER'S DEPOSITION CERTIFICATE                          229
            READ & SIGN LETTER TO WITNESS                              230
    7       ERRATA SHEET                                               231
    8
                                     PLAINTIFF EXHIBITS
    9
                EXHIBIT                  DESCRIPTION                   PAGE
   10
              Exhibit 1    12/7/2020 Rebuttal Expert Report             6
   11                      of Keith R. Ugone, Ph.D.
                           CONFIDENTIAL - COUNSEL ONLY
   12
              Exhibit 2    15 U.S. Code § 1117 -                       132
   13                      Recovery for violation of
                           rights
   14
              Exhibit 3    Ugone - Appendix A                          144
   15
              Exhibit 4    Ugone Exhibit 9, Microsoft's                144
   16                      Monthly Gross Margin For Office
                           365 Commerical Product
   17                      CategoryReported In Product
                           Breakdown ReportsJuly 2015 - June
   18                      2020
                           CONFIDENTIAL - COUNSEL ONLY
   19
              Exhibit 5    Ugone Exhibit 4 Summary of                  162
   20                      Microsoft Consumer Subscription
                           Products
   21                      CONFIDENTIAL - COUNSEL ONLY
   22         Exhibit 6    Ugone Exhibit 7, Companies In the           179
                           Email Security Sector With
   23                      Publicly Available Financial
                           Information
   24                      CONFIDENTIAL - COUNSEL ONLY
   25

                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 110-37 Entered on FLSD Docket 08/13/2021 Page 5 of 7



                                                                         Page 108

    1      requested by Counsel from Microsoft to evaluate the
    2      opinions contained in the Bour report", and that's what I
    3      was asked to do, and I completed that assignment.
    4      BY MR. MARTIN:
    5                  Q.      Is there anything in your rebuttal report
    6      that Ms. Bour did correctly?
    7                  A.      This is -- how do I want to phrase this?             I
    8      disagree with the revenues she identified as part of her
    9      disgorgement analysis, but of the incorrect revenues that
   10      she identified, I don't think we have any critique of as
   11      to whether of those are materially off.
   12                          Does that that make sense?           In other words,
   13      she identified the wrong revenues, but her math on the
   14      wrong revenues was not materially off.                 If that makes
   15      sense.
   16                  Q.      Yeah.   Did the -- your opinion is that
   17      she's using the wrong revenues to claim disgorgement of
   18      profits, but the numbers that she does have in her report
   19      are accurate?
   20                  A.      For the wrong revenues she's evaluating.
   21                  Q.      Okay.
   22                          MR. MARTIN:      Aaron, can you scroll down?
   23                  Yeah.    Yeah, to the bottom of page 5.
   24      BY MR. MARTIN:
   25                  Q.      Okay.   So in e(i) you have there, "Ms. Bour

                                       Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 110-37 Entered on FLSD Docket 08/13/2021 Page 6 of 7
Case 0:20-cv-60416-AMC Document 110-37 Entered on FLSD Docket 08/13/2021 Page 7 of 7
